 


 HR 5728 ENR: STELA Reauthorization Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 5728 
 
AN ACT 
To amend the Communications Act of 1934 and title 17, United States Code, to extend expiring provisions relating to the retransmission of signals of television broadcast stations, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the STELA Reauthorization Act of 2014.  
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. No additional appropriations authorized. 
Title I—Communications Provisions 
Sec. 101. Extension of authority. 
Sec. 102. Modification of television markets to further consumer access to relevant television programming. 
Sec. 103. Consumer protections in retransmission consent. 
Sec. 104. Delayed application of JSA attribution rule. 
Sec. 105. Deletion or repositioning of stations during certain periods. 
Sec. 106. Repeal of integration ban. 
Sec. 107. Report on communications implications of statutory licensing modifications. 
Sec. 108. Local network channel broadcast reports. 
Sec. 109. Report on designated market areas. 
Sec. 110. Update to cable rates report. 
Sec. 111. Administrative reforms to effective competition petitions. 
Sec. 112. Definitions. 
Title II—Copyright Provisions 
Sec. 201. Reauthorization. 
Sec. 202. Termination of license. 
Sec. 203. Local service area of a primary transmitter. 
Sec. 204. Market determinations. 
Title III—Severability 
Sec. 301. Severability.   
2.No additional appropriations authorizedNo additional funds are authorized to carry out this Act, or the amendments made by this Act. This Act, and the amendments made by this Act, shall be carried out using amounts otherwise authorized or appropriated.  
ICommunications Provisions 
101.Extension of authoritySection 325(b) of the Communications Act of 1934 (47 U.S.C. 325(b)) is amended— 
(1)in paragraph (2)(C), by striking December 31, 2014 and inserting December 31, 2019; and  
(2)in paragraph (3)(C), by striking January 1, 2015 each place it appears and inserting January 1, 2020.  
102.Modification of television markets to further consumer access to relevant television programming 
(a)In generalSection 338 of the Communications Act of 1934 (47 U.S.C. 338) is amended by adding at the end the following: 
 
(l)Market determinations 
(1)In generalFollowing a written request, the Commission may, with respect to a particular commercial television broadcast station, include additional communities within its local market or exclude communities from such station’s local market to better effectuate the purposes of this section.  
(2)ConsiderationsIn considering requests filed under paragraph (1), the Commission— 
(A)may determine that particular communities are part of more than one local market; and  
(B)shall afford particular attention to the value of localism by taking into account such factors as— 
(i)whether the station, or other stations located in the same area— 
(I)have been historically carried on the cable system or systems within such community; or  
(II)have been historically carried on the satellite carrier or carriers serving such community;  
(ii)whether the television station provides coverage or other local service to such community;  
(iii)whether modifying the local market of the television station would promote consumers' access to television broadcast station signals that originate in their State of residence;  
(iv)whether any other television station that is eligible to be carried by a satellite carrier in such community in fulfillment of the requirements of this section provides news coverage of issues of concern to such community or provides carriage or coverage of sporting and other events of interest to the community; and  
(v)evidence of viewing patterns in households that subscribe and do not subscribe to the services offered by multichannel video programming distributors within the areas served by such multichannel video programming distributors in such community.  
(3)Carriage of signals 
(A)Carriage obligationA market determination under this subsection shall not create additional carriage obligations for a satellite carrier if it is not technically and economically feasible for such carrier to accomplish such carriage by means of its satellites in operation at the time of the determination.  
(B)Deletion of signalsA satellite carrier shall not delete from carriage the signal of a commercial television broadcast station during the pendency of any proceeding under this subsection.  
(4)DeterminationsNot later than 120 days after the date that a written request is filed under paragraph (1), the Commission shall grant or deny the request.  
(5)No effect on eligibility to receive distant signalsNo modification of a commercial television broadcast station’s local market pursuant to this subsection shall have any effect on the eligibility of households in the community affected by such modification to receive distant signals pursuant to section 339, notwithstanding subsection (h)(1) of this section..  
(b)Conforming amendmentsSection 614(h)(1)(C) of the Communications Act of 1934 (47 U.S.C. 534(h)(1)(C)) is amended— 
(1)in clause (ii)— 
(A)in subclause (I), by striking community and inserting community or on the satellite carrier or carriers serving such community;  
(B)by redesignating subclauses (III) and (IV) as subclauses (IV) and (V), respectively;  
(C)by inserting after subclause (II) the following: 
 
(III)whether modifying the market of the television station would promote consumers' access to television broadcast station signals that originate in their State of residence;; and  
(D)by amending subclause (V), as redesignated, to read as follows: 
 
(V)evidence of viewing patterns in households that subscribe and do not subscribe to the services offered by multichannel video programming distributors within the areas served by such multichannel video programming distributors in such community.; and  
(2)by moving the margin of clause (iv) 2 ems to the left.  
(c)Market modification processThe Commission shall make information available to consumers on its website that explains the market modification process, including— 
(1)who may petition to include additional communities within, or exclude communities from, a— 
(A)local market (as defined in section 122(j) of title 17, United States Code); or  
(B)television market (as determined under section 614(h)(1)(C) of the Communications Act of 1934 (47 U.S.C. 534(h)(1)(C))); and  
(2)the factors that the Commission takes into account when responding to a petition described in paragraph (1).  
(d)Implementation 
(1)Deadline for regulationsNot later than 9 months after the date of the enactment of this Act, the Commission shall promulgate regulations to implement this section and the amendments made by this section.  
(2)Matters for considerationAs part of the rulemaking required by paragraph (1), the Commission shall ensure that procedures for the filing and consideration of a written request under sections 338(l) and 614(h)(1)(C) of the Communications Act of 1934 (47 U.S.C. 338(l); 534(h)(1)(C)) fully effectuate the purposes of the amendments made by this section, and update what it considers to be a community for purposes of a modification of a market under section 338(l) or 614(h)(1)(C) of the Communications Act of 1934.  
103.Consumer protections in retransmission consent 
(a)Joint retransmission consent negotiationsSection 325(b)(3)(C) of the Communications Act of 1934 (47 U.S.C. 325(b)(3)(C)) is amended— 
(1)in clause (ii), by striking and at the end;  
(2)in clause (iii), by striking the period at the end and inserting a semicolon; and  
(3)by adding at the end the following: 
 
(iv)prohibit a television broadcast station from coordinating negotiations or negotiating on a joint basis with another television broadcast station in the same local market (as defined in section 122(j) of title 17, United States Code) to grant retransmission consent under this section to a multichannel video programming distributor, unless such stations are directly or indirectly under common de jure control permitted under the regulations of the Commission; and.  
(b)Protections for significantly viewed and other television signalsSection 325(b)(3)(C) of the Communications Act of 1934 (47 U.S.C. 325(b)(3)(C)) is further amended by adding at the end the following: 
 
(v)prohibit a television broadcast station from limiting the ability of a multichannel video programming distributor to carry into the local market (as defined in section 122(j) of title 17, United States Code) of such station a television signal that has been deemed significantly viewed, within the meaning of section 76.54 of title 47, Code of Federal Regulations, or any successor regulation, or any other television broadcast signal such distributor is authorized to carry under section 338, 339, 340, or 614 of this Act, unless such stations are directly or indirectly under common de jure control permitted by the Commission..  
(c)Good faithNot later than 9 months after the date of the enactment of this Act, the Commission shall commence a rulemaking to review its totality of the circumstances test for good faith negotiations under clauses (ii) and (iii) of section 325(b)(3)(C) of the Communications Act of 1934 (47 U.S.C. 325(b)(3)(C)).  
(d)Margin correctionsSection 325(b) of the Communications Act of 1934 (47 U.S.C. 325(b)) is further amended— 
(1)in paragraph (3)(C), by moving the margin of clause (iii) 4 ems to the left; and  
(2)by moving the margin of paragraph (7) 2 ems to the left.  
(e)Deadline for regulationsNot later than 9 months after the date of the enactment of this Act, the Commission shall promulgate regulations to implement the amendments made by this section.  
104.Delayed application of JSA attribution ruleA party to a joint sales agreement (as defined in Note 2(k) to section 73.3555 of title 47, Code of Federal Regulations) that is in effect on the effective date of the amendment to Note 2(k)(2) to such section made by the Further Notice of Proposed Rulemaking and Report and Order adopted by the Commission on March 31, 2014 (FCC 14–28), shall not be considered to be in violation of the ownership limitations of such section by reason of the application of the rule in such Note 2(k)(2) (as so amended) to such agreement before the date that is 6 months after the end of the period specified by the Commission in such Report and Order for such a party to come into compliance with such ownership limitations.  
105.Deletion or repositioning of stations during certain periods 
(a)In generalSection 614(b)(9) of the Communications Act of 1934 (47 U.S.C. 534(b)(9)) is amended by striking the second sentence.  
(b)Revision of rulesNot later than 90 days after the date of the enactment of this Act, the Commission shall revise section 76.1601 of its rules (47 CFR 76.1601) and any note to such section by removing the prohibition against deletion or repositioning of a local commercial television station during a period in which major television ratings services measure the size of audiences of local television stations.  
106.Repeal of integration ban 
(a)Termination of effectivenessThe second sentence of section 76.1204(a)(1) of title 47, Code of Federal Regulations, terminates effective on the date that is 1 year after the date of the enactment of this Act.  
(b)Removal from rulesNot later than 545 days after the date of the enactment of this Act, the Commission shall complete all actions necessary to remove the sentence described in subsection (a) from its rules.  
(c)Preservation of waiversAny waiver of section 76.1204(a)(1) of title 47, Code of Federal Regulations, in effect as of the date of the enactment of this Act or granted after such date shall be extended through December 31, 2015.  
(d)Working Group 
(1)In generalNot later than 45 days after the date of the enactment of this Act, the Chairman of the Commission shall establish a working group of technical experts representing a wide range of stakeholders, to identify, report, and recommend performance objectives, technical capabilities, and technical standards of a not unduly burdensome, uniform, and technology- and platform-neutral software-based downloadable security system designed to promote the competitive availability of navigation devices in furtherance of section 629 of the Communications Act of 1934 (47 U.S.C. 549).  
(2)ReportNot later than 9 months after the date of the enactment of this Act, the working group shall file a report with the Commission on its work under paragraph (1).  
(3)Commission assistanceThe Chairman of the Commission may appoint a member of the Commission's staff— 
(A)to moderate and direct the work of the working group under this subsection; and  
(B)to provide technical assistance to members of the working group, as appropriate.  
(4)Initial meetingThe initial meeting of the working group shall take place not later than 90 days after the date of the enactment of this Act.  
107.Report on communications implications of statutory licensing modifications 
(a)StudyThe Comptroller General of the United States shall conduct a study that analyzes and evaluates the changes to the carriage requirements currently imposed on multichannel video programming distributors under the Communications Act of 1934 (47 U.S.C. 151 et seq.) and the regulations promulgated by the Commission that would be required or beneficial to consumers, and such other matters as the Comptroller General considers appropriate, if Congress implemented a phase-out of the current statutory licensing requirements set forth under sections 111, 119, and 122 of title 17, United States Code. Among other things, the study shall consider the impact such a phase-out and related changes to carriage requirements would have on consumer prices and access to programming.  
(b)ReportNot later than 18 months after the date of the enactment of this Act, the Comptroller General shall submit to the appropriate congressional committees a report on the results of the study conducted under subsection (a), including any recommendations for legislative or administrative actions. Such report shall also include a discussion of any differences between such results and the results of the study conducted under section 303 of the Satellite Television Extension and Localism Act of 2010 (124 Stat. 1255).  
108.Local network channel broadcast reports 
(a)Requirement 
(1)In generalOn the 270th day after the date of the enactment of this Act, and on each succeeding anniversary of such 270th day, each satellite carrier shall submit an annual report to the Commission setting forth— 
(A)each local market in which it— 
(i)retransmits signals of 1 or more television broadcast stations with a community of license in that market;  
(ii)has commenced providing such signals in the preceding 1-year period; and  
(iii)has ceased to provide such signals in the preceding 1-year period; and  
(B)detailed information regarding the use and potential use of satellite capacity for the retransmission of local signals in each local market.  
(2)TerminationThe requirement under paragraph (1) shall cease after each satellite carrier has submitted 5 reports under such paragraph.  
(b)DefinitionsIn this section— 
(1)the terms local market and satellite carrier have the meaning given such terms in section 339(d) of the Communications Act of 1934 (47 U.S.C. 339(d)); and  
(2)the term television broadcast station has the meaning given such term in section 325(b)(7) of the Communications Act of 1934 (47 U.S.C. 325(b)(7)).  
109.Report on designated market areas 
(a)In generalNot later than 18 months after the date of the enactment of this Act, the Commission shall submit to the appropriate congressional committees a report that contains— 
(1)an analysis of— 
(A)the extent to which consumers in each local market have access to broadcast programming from television broadcast stations located outside their local market, including through carriage by cable operators and satellite carriers of signals that are significantly viewed (within the meaning of section 340 of the Communications Act of 1934 (47 U.S.C. 340)); and  
(B)whether there are technologically and economically feasible alternatives to the use of designated market areas to define markets that would provide consumers with more programming options and the potential impact such alternatives could have on localism and on broadcast television locally, regionally, and nationally; and  
(2)recommendations on how to foster increased localism in counties served by out-of-State designated market areas.  
(b)Considerations for fostering increased localismIn making recommendations under subsection (a)(2), the Commission shall consider— 
(1)the impact that designated market areas that cross State lines have on access to local programming;  
(2)the impact that designated market areas have on local programming in rural areas; and  
(3)the state of local programming in States served exclusively by out-of-State designated market areas.  
110.Update to cable rates reportSection 623(k) of the Communications Act of 1934 (47 U.S.C. 543(k)) is amended to read as follows: 
 
(k)Reports on average prices 
(1)In generalThe Commission shall annually publish statistical reports on the average rates for basic cable service and other cable programming, and for converter boxes, remote control units, and other equipment of cable systems that the Commission has found are subject to effective competition under subsection (a)(2) compared with cable systems that the Commission has found are not subject to such effective competition.  
(2)Inclusion in annual report 
(A)In generalThe Commission shall include in its report under paragraph (1) the aggregate average total amount paid by cable systems in compensation under section 325.  
(B)FormThe Commission shall publish information under this paragraph in a manner substantially similar to the way other comparable information is published in such report..  
111.Administrative reforms to effective competition petitionsSection 623 of the Communications Act of 1934 (47 U.S.C. 543) is amended by adding at the end the following: 
 
(o)Streamlined petition process for small cable operators 
(1)In generalNot later than 180 days after the date of the enactment of this subsection, the Commission shall complete a rulemaking to establish a streamlined process for filing of an effective competition petition pursuant to this section for small cable operators, particularly those who serve primarily rural areas.  
(2)ConstructionNothing in this subsection shall be construed to have any effect on the duty of a small cable operator to prove the existence of effective competition under this section.  
(3)Definition of small cable operatorIn this subsection, the term small cable operator has the meaning given the term in subsection (m)(2)..  
112.DefinitionsIn this title: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Energy and Commerce and the Committee on the Judiciary of the House of Representatives and the Committee on Commerce, Science, and Transportation and the Committee on the Judiciary of the Senate.  
(2)CommissionThe term Commission means the Federal Communications Commission.  
IICopyright Provisions 
201.ReauthorizationChapter 1 of title 17, United States Code, is amended— 
(1)in section 111(d)(3)— 
(A)in the matter preceding subparagraph (A), by striking clause and inserting paragraph; and  
(B)in subparagraph (B), by striking clause and inserting paragraph; and  
(2)in section 119— 
(A)in subsection (c)(1)(E), by striking 2014 and inserting 2019; and  
(B)in subsection (e), by striking 2014 and inserting 2019.  
202.Termination of license 
(a)In generalSection 119 of title 17, United States Code, as amended in section 201, is amended by adding at the end the following: 
 
(h)Termination of licenseThis section shall cease to be effective on December 31, 2019..  
(b)Conforming amendmentSection 107(a) of the Satellite Television Extension and Localism Act of 2010 (17 U.S.C. 119 note) is repealed.  
203.Local service area of a primary transmitterSection 111(f)(4) of title 17, United States Code, is amended, in the second sentence— 
(1)by inserting as defined by the rules and regulations of the Federal Communications Commission, after television station,;  
(2)by striking comprises the area within 35 miles of the transmitter site, except that and inserting comprises the designated market area, as defined in section 122(j)(2)(C), that encompasses the community of license of such station and any community that is located outside such designated market area that is either wholly or partially within 35 miles of the transmitter site or,; and  
(3)by striking the number of miles shall be 20 miles and inserting wholly or partially within 20 miles of such transmitter site.  
204.Market determinations Section 122(j)(2) of title 17, United States Code, is amended— 
(1)by moving the margins of subparagraphs (B), (C), and (D) 2 ems to the left; and  
(2)by adding at the end the following: 
 
(E)Market determinationsThe local market of a commercial television broadcast station may be modified by the Federal Communications Commission in accordance with section 338(l) of the Communications Act of 1934 (47 U.S.C. 338)..  
IIISeverability 
301.SeverabilityIf any provision of this Act, an amendment made by this Act, or the application of such provision or amendment to any person or circumstance is held to be unconstitutional, the remainder of this Act, the amendments made by this Act, and the application of such provision or amendment to any person or circumstance shall not be affected thereby.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
